MILLER, Judge.
This expropriation suit by Dixie Pipeline Company versus Amilcar J. Trosclair is a companion to two other similar suits. See Dixie Pipeline Company v. Barry, 227 So.2d 1 (No. 2764 on our docket), and Dixie Pipeline Company v. Broussard, 227 So.2d 13 (No. 2766 on our docket).
For the reasons assigned in Dixie Pipeline Company v. Marguerite Kidder Barry, supra, the judgment appealed from in the instant suit is amended to award additional damages to Amilcar J. Trosclair in the amount of $744.80 as severance damages related to the taking of the 8-inch pipeline servitude. Defendant is entitled to interest at the rate of S’% per annum from December 18, 1968, until paid. The judgment is otherwise affirmed. Costs of this appeal are assessed to plaintiff-appellee.
Amended and affirmed.